Citation Nr: 1519570	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 with service in the Republic of Vietnam from December 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record. 

In a February 2015 Form 21-526EZ, the Veteran seeks to reopen a previously denied claim of service connection for posttraumatic stress disorder, as well as service connection for peripheral neuropathy of the bilateral upper extremities, and increased ratings for peripheral neuropathy of the bilateral lower extremities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension is secondary to service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014). 

On review of the record, hypertension has been diagnosed.  See, e.g., January 2010 correspondence from Dr. B.J. of Endocrinology and Diabetes Associates, L.L.C.; April 2008 VA examination report, and treatment records from the Birmingham VA Medical Center.  Service connection has also been established for diabetes mellitus.  Therefore, the critical question is whether hypertension is proximately due to diabetes.

In January 2010 correspondence, Dr. B.J., the Veteran's private treating physician, reported that he had been treating the Veteran for his diabetes mellitus and noted that he also had hypertension.  Dr. B.J. opined that the Veteran's hypertension was most probably due to his diabetes.  

On April 2008 VA examination report, the examiner reported that the Veteran's essential hypertension (diagnosed in 2006) was "potentially" related to his diabetes mellitus.  However, the examiner also indicated that the Veteran's hypertension was not a complication of diabetes mellitus because the Veteran's renal function was intact without proteinuria.  The examiner also suggested that the Veteran's hypertension was neither increased nor worsened by his diabetes mellitus. 

Based on a review of all the evidence of record, the Board finds that the preponderance of the evidence, at the very least, is in equipoise as to whether the Veteran's hypertension is related to his service-connected diabetes mellitus.

The Board has considered what appeared to be competing opinions of the VA examiner and private treating physician in this case.  Both of the physicians are competent to evaluate the Veteran's disabilities and offer an opinion in conjunction with their evaluation.  In weighing the probative value of the opinions, the Board finds the opinions to be, at the very least, in equipoise.  While it appears that only the April 2008 VA examiner had access to the Veteran's entire claims file, the January 2010 opinion is from the Veteran's treating physician.  Moreover, while the April 2008 VA examiner suggested that the Veteran's hypertension was neither a complication of diabetes mellitus nor aggravated by his diabetes mellitus, the examiner also reported that it was potentially related to his diabetes mellitus.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claim.  However, granting the Veteran the benefit of the doubt, the Board finds that the April 2008 VA examination report suggesting a potential relationship between the Veteran's hypertension and diabetes mellitus, coupled with similar findings from Dr. B.J. in January 2010, together, are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed hypertension and his service-connected diabetes mellitus. 

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a hypertension is warranted on a secondary basis.  The Veteran's claim is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for hypertension is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


